Citation Nr: 1707361	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to individual unemployability caused by service
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 The Veteran and His Mother


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This case was before the Board in October 2013.  The Board denied the claim, and the Veteran appealed to the Court of Appeals for Veterans Claims (the Court).  In April 2014 the Court granted a Joint Motion for Remand (JMR).  The JMR stated that the Board relied upon an inadequate May 2013 VA medical opinion.  The JMR stated that the VA medical examiner applied the wrong standard when opining upon whether the Veteran was employable.  This case was again before the Board in November 2015 and the Board remanded the claim for a VA social and industrial survey.

The Veteran testified in support of this claim during a hearing held at the RO 
before the undersigned Veterans Law Judge in July 2012.

This appeal was processed partially electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board has determined that a remand is required.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3 340, 3 341, 4 16.

Here, the Veteran is in receipt of entitlement to service-connection for: post-traumatic stress disorder (PTSD), rated 50 percent disabling right shoulder strain with instability status post Bankart repair, rated 30 percent disabling from November 27, 2005, rated 100 percent disabling from December 1, 2006, rated 30 percent disabling from February 1, 2007, rated 100 percent disabling from August 22, 2007, and rated 30 percent disabling from February 1, 2008, tinnitus rated 10 percent disabling and bilateral pes planus and left ear hearing loss, rated as noncompensable.

These disabilities combine to give the Veteran a combined evaluation of between 70 and 100 percent during the appellate period.  The Veteran thus meets the threshold disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. §  4 16(a).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van
Hoose v Brown, 4 Vet App 361, 363 (1993).

During the appeal period, the Veteran had two addresses on file with the VA.  Per a VA error, the Board's November 2015 decision, and notice was sent to the incorrect address resulting in his failure to report for a scheduled examination.  Subsequently, an supplemental statement of the case was issued in July 2016 denying the Veteran's TDIU claim in part because of the Veteran's failure to report to the examination.  In September 2016 the Veteran sent three VA 21-4138 forms, explaining that he was not aware that a VA examination had been scheduled and that correspondence was being sent to the wrong address.

The AOJ should therefore, afford the Veteran a VA examination in order to ascertain the impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1. Develop the TDIU claim.  This should include sending the Veteran an appropriate VCAA letter and asking him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2. Request records from the VA Medical Center in Savannah, Georgia for the period from September 2011 to the present.

3. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the whether his service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment.  The claims folder must be provided to the examiner for review.  Following examination, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities renders him unable to obtain and maintain substantially gainful employment.

4. Then, undertake any additional development deemed necessary.  For example the AOJ should consider  whether to contact the appropriate Federal Agency to determine the Veteran's earnings since the date of claim and whether additional medical examination or opinion is necessary.

5. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






